DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is responsive to the amendment filed on 08/11/2022; claim(s) 1- 20 is/are pending; claim(s) 1, 12, & 18 is/are independent claim(s). 
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	The received amendment to the specification and drawings are reviewed by the examiner and found acceptable. Therefore, the outstanding objections thereto are withdrawn.
	In view of the received amendments to the claims rendering the outstanding 112(b) rejection moot, the outstanding 112(b) rejections are withdrawn. See, last Office action dated 05/12/2021, page 10.
Claim Objections
Claims 3-4 & 18- 20 objected to because of the following informalities:  
In claim 3, line 13, at limitation “time is beneath the second threshold;, wherein the one or more processors determine that the” (after second threshold) the superfluous comma punctuation symbol should be removed or appropriate clarification should be provided.
In claim 18, the claim recites “determining a first time at which a first cumulative sum value reaches a threshold” and  “based on the one or more gradient steps, identify a second time at which a gradient is below a threshold”. However, threshold of the gradient should be drafted to be different than the threshold of the “cumulative sum value”.  
claims 3 & 19- 20 are objected because of their dependency.
Appropriate correction is required.
Response to Arguments
I) With respect to outstanding 103 rejection based on Cha and Cao references, applicant’s arguments (see Remarks, page 12) for the amended independent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. For clarity of record, Examiner agrees with applicant’s statement of “Cao certainly cannot disclose "local minimum [that] is lower than the next and the previous cumulative sum value" as recited in amended claim 1” because its S1= 0 does not have its previous sum value greater than S1= 0.
 However, newly discovered US 20070255441 A1 to Antanies teaches argued and amended limitation as set forth below.
Antanies teaches:
[0045] Once the CUSUM chart is produced, it may be mathematically determined when a step change has occurred in the manufacturing process, by observing the CUSUM chart, and then readily identifying which other variables had the same step change on the same date or other time interval. This essentially involves creating a list of variables that change on the same date as the studied independent variable and overlaying CUSUM charts.


[0092] Finally, a CUSUM chart, as well known to the skilled artisan, is a standard statistical method used to detect subtle, but significant, changes in a variable, as discussed earlier. When used to measure machine efficiency, or other parameter measuring performance of a machine or process, etc., a CUSUM charts shows precisely when performance changed. The CUSUM chart provided as an example in the "Background of the Invention" is a CUSUM chart for observing holes on a paper machine. The CUSUM chart shows that, on Sep. 13, 2005, the hole count went from average to well above average, as indicated by the line going upwardly at a steep angle. On Oct. 27, 2005, the hole count reversed and suddenly became lower than average. The "hole count" is shown in the CUSUM chart to have continued to be lower than average after Oct. 27, 2005, because the slope of the line shown is negative.


[0093] By overlaying CUSUM charts, which may be developed according to the method of the present invention, correlation (if not necessarily causation) can be used to aid in identifying changes of state and, potentially, why sure changes in state occurred. Knowing, for example, that two particular parameters may have shown coincident changes may assist in determining causation. Below is an example of overlaying CUSUM charts

    PNG
    media_image1.png
    637
    1160
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    598
    742
    media_image2.png
    Greyscale

II) With respect to outstanding 101 rejection, applicant's arguments (Remarks, pages 13-19) filed on 08/11/2022 have been fully considered but they are 1not persuasive. 
a) Under step 2A, Prong 1, in pages 13 -14, applicant argues the claim 1 does not recite abstract idea because its limitations cannot be practically performed in the human mind. Specifically, applicant argues:
 “The MPEP states, at 2106.04(a)(2)(11l)(A), "[c]laims do not recite a mental process…Applicant respectfully submits that the human mind cannot practically perform operations such as "receiv[ing] actual building data from a plurality of sensors" and "generat[ing] a model indicating corresponding predicted building data." Additionally, the human mind cannot practically "perform a cumulative sum (CUSUM) analysis on the actual building data and the corresponding predicted building data to obtain cumulative sum values for a first plurality of times within a first time period, wherein the cumulative sum values are cumulative error values determined based on the actual building data and the corresponding predicted building data" or perform the other elements recited in claim 1” (Remarks page 14).

Response: Examiner respectfully disagrees with above argument. First, examiner agrees per MPEP 2106.04 that claims do not recite a mental process when they do not contain limitations that can practically be performed in the human mind. Examiner further agrees in claim 1, the limitations of “receiv[ing] actual building data from a plurality of sensors" and "generat[ing] a model indicating corresponding predicted building data” cannot be performed in human’s mind. Thus, Office action determines them as additional elements but not as abstract ideas. 
However, Examiner respectfully disagrees that the claim 1’s remaining features including the limitations of “perform a cumulative sum (CUSUM) analysis on the actual building data and the corresponding predicted building data to obtain cumulative sum values for a first plurality of times within a first time period, wherein the cumulative sum values are cumulative error values determined based on the actual building data and the corresponding predicted building data; determine a first time at which a first cumulative sum value reaches a threshold; analyze cumulative sum values associated with a second plurality of times occurring before the first time to identify a second time of the second plurality of times at which a second cumulative sum value is at a local minimum, wherein the local minimum is lower than the next and the previous cumulative sum value; and determine that a first fault began at the second time” cannot be practically performed in human mind. 
Examiner notes that applicant’s reply does not offer any explanation why these elements cannot be practically performed in human mind. Neither the specification offers any reasons why a computer is necessary to perform these steps. Under BRI, the claim does not require hundreds or thousands of data points to be analyzed to generate CUSUM plot shown in applicant’s fig. 5. PHOSITA knows that if there are for example, only 5 pairs of “predicted building data” and “actual building data”, there would be 5 cumulative sum values. Human’s mind certainly can perform subtraction operation to generate these 5 error values and perform summation with previous summation to generate cumulative values. These 5 sum values can be plotted in a 2D graph using pen and paper and can be analyzed (to see when it crosses a threshold and also has a local minimum value and label that time as time a first fault began at the second time). See applicant’s Figs. 3, 5, & 7 & associated texts as evidence. For example, human can read the plot 500 of fig.5 and recognize that point 508 is a local minimum (lower than the next and the previous cumulative sum value) by visual inspection without requiring a powerful computer. As such, claim’s recitation of “processor” here is limited only for drafting purpose or to link computer to perform task that can be practically performed in human’s mind.
b) In pages 14-15, applicant also argues:
“Normally, a fault is determined when a…  accordingly, the features recited in claim 1 improves upon existing fault detection technology. Thus, claim 1 is directed to patent-eligible subject matter under Step 2A Prong One. Claim 1 does not make a "recitation of generic computer component" (Office Action, page 5) but instead, provides a unique form of fault detection technology. Finally, as a practical matter, Applicant respectfully notes that the construction of the abstract idea in the Office Action is improper… under the reasoning in the Office Action, essentially all processing/analytics claims would be per se ineligible for patenting on the basis that, at some basic level, they could be performed by a human on pen and paper. Clearly, that is not consistent with either the case law or the guidance in the MPEP”.

Response: Examiner respectfully disagrees. Please note MPEP 2106.04 states:
The Supreme Court’s decisions make it clear that judicial exceptions need not be old or long-prevalent, and that even newly discovered or novel judicial exceptions are still exceptions. For example, the mathematical formula in Flook, the laws of nature in Mayo, and the isolated DNA in Myriad were all novel or newly discovered, but nonetheless were considered by the Supreme Court to be judicial exceptions because they were "‘basic tools of scientific and technological work’ that lie beyond the domain of patent protection." Myriad, 569 U.S. 576, 589, 106 USPQ2d at 1976, 1978 (noting that Myriad discovered the BRCA1 and BRCA1 genes and quoting Mayo, 566 U.S. 71, 101 USPQ2d at 1965); Flook, 437 U.S. at 591-92, 198 USPQ2d at 198 ("the novelty of the mathematical algorithm is not a determining factor at all"); Mayo, 566 U.S. 73-74, 78, 101 USPQ2d 1966, 1968 (noting that the claims embody the researcher's discoveries of laws of nature). The Supreme Court’s cited rationale for considering even "just discovered" judicial exceptions as exceptions stems from the concern that "without this exception, there would be considerable danger that the grant of patents would ‘tie up’ the use of such tools and thereby ‘inhibit future innovation premised upon them.’" Myriad, 569 U.S. at 589, 106 USPQ2d at 1978-79 (quoting Mayo, 566 U.S. at 86, 101 USPQ2d at 1971). See also Myriad, 569 U.S. at 591, 106 USPQ2d at 1979 ("Groundbreaking, innovative, or even brilliant discovery does not by itself satisfy the §101  inquiry."). The Federal Circuit has also applied this principle, for example, when holding a concept of using advertising as an exchange or currency to be an abstract idea, despite the patentee’s arguments that the concept was "new". Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 714-15, 112 USPQ2d 1750, 1753-54 (Fed. Cir. 2014). Cf. Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016) ("a new abstract idea is still an abstract idea") (emphasis in original).

Accordingly, even assuming using of the last three limitations of claim 1 improves upon a fault is determined when a cumulative sum value reaches a threshold fault detection technology this does not make them less abstract. Even the new “groundbreaking, Innovative, and Brilliant” idea as may be the last 3 limitations of the claim 1 can still be abstract. The inquiry under 102 and 103 are completely different than inquiry under 101 when searching for whether a limitation can be practically performed in human’s mind or not. In this case, as outlined above, the above limitations can be reasonably performed in human’s find hence fall under abstract idea accordance to 2019 PEG regardless of whether they improve the existing technology or not or regardless whether they are novel and known abstract ideas. The improvement test is applicable in under step 2A, Prong Two and Step 2B but not in Step 2A, Prong one. Examiner also respectfully disagrees with the statement of “Office Action fails to establish why the specific CUSUM analysis-related elements recited in the claim are analogous to any previously enumerated mental process exceptions set forth in the MPEP or otherwise”.  Office action has provided reasons why such limitations can be practically performed in human’s mind. Rather applicant’s reply merely insist they are not possible to perform in human’s mind without offering any reasons. 
With respect to applicant’s comment of “Office Action fails to establish why the specific CUSUM analysis-related elements recited in the claim are analogous to any previously enumerated mental process exceptions set forth in the MPEP or otherwise” (Remarks, page 15), Examiner states that per 2019 PEG, Examiners no longer need to find why claim limitations analogous to any previously enumerated mental process exceptions set forth in the MPEP or otherwise.

c)  In page 16- 17 under step 2A, Prong 2, applicant argues:
 “the combination of elements has on improvement of the fault detection of the system… More specifically, claim 1 reflects an improvement in early fault detection in an operation of building equipment… For the reasons set forth above, Applicant respectfully submits that the claims are not directed to an abstract idea because they integrate any such abstract idea into a practical application”.

Response: Examiner respectfully disagrees. Please note a claim for a new abstract idea is still an abstract idea as in this case. The alleged improvement limitation (“identify a second time… wherein the local minimum is lower than the next and the previous cumulative sum value; and determine that a first fault began at the second time”) that applicant has pointed falls under abstract idea but not under additional element. Contrary to applicant’s argument, when additional elements considered individually or in combination with abstract idea the realized improvement is improvement of abstract idea (i.e., determine fault has occurred prior to CUSUM chart reaching threshold). If claim’s advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm, the claim cannot provide improvements required under step 2A prong 2 or under step 2B. An advance of that nature is ineligible for patenting. Here, the determining of the fault began at the second time constitutes advancement of abstract idea but not advancement of non-abstract application realm.
d) In pages 17- 19, under step 2B, applicant argues:  
“Applicant respectfully disagrees with the Office Action's assessment on Step 2B and submits that the present claims are also eligible under Step 2B as reciting significantly more than an abstract idea…. factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity … entirely ignores all but the processors in the Step 2B analysis in violation of the requirement that the patent claims must be considered as a whole, as outlined above… is not "wellunderstood, routine, conventional activity." (MPEP 2106.05(d)(I)(2)). The limitations of independent claim 1 add a combination of additional elements that is not "well-understood, routine, conventional activity." (MPEP 2106.05(d)(I)(2))…. For at least the foregoing reasons, Applicant respectfully submits that claim 1 is patentable under 35 U.S.C. § 101”.
 Response: Examiner respectfully disagrees. Examiner again clarifies that only the limitations “one or more processors to: receive actual building data from a plurality of sensors; generate a model indicating corresponding predicted building data” are determined as additional elements and rest were determined as abstract idea because they can be performed in human’s mind. The factual determination for concluding abstract idea using prior art is not required contrary to applicant’s statement per 2019 PEG. With respect to additional elements, the Office has relied on prior arts to establish they are well-understood, routine, conventional activity per Berkheimer memo. Hence, examiner disagrees with the statement of “the Office Action entirely ignores all but the processors in the Step 2B analysis in violation of the requirement that the patent claims must be considered as a whole, as outlined above.” With respect to applicant’s comment of “a second cumulative sum value is at a local minimum, wherein the local minimum is lower than the next and the previous cumulative sum value; and determine that a first fault began at the second time” is not "well understood, routine, conventional activity", examiner submits that this limitation was found abstract idea by the Office action but not the additional element. Thus, as stated above, even assuming this limitation is novel and non-obvious (clearly not well understood, routine, conventional activity), factual determination is not required under step 2B for the limitation that is found abstract idea.
With respect to applicant’s attempt to identify similarity between BASCOM’s installation of a filtering tool at a specific location and instant application, examiner notes that there is no proper analogy. Unlike in BASCOM, the limitation of “a second cumulative sum value is at a local minimum, the local minimum is lower than the next and the previous cumulative sum value; and determine that a first fault began at the second time” is abstract idea limitation but not additional element. Hence, here the unconventional improvement falls within the realm of abstract idea. Examiner also disagrees with applicant’s statement that states “Step 2B improperly ignores the bulk of the claim elements on the basis that the only additional element is the processing circuit” (Remarks, page 14) because examiner’s analysis considers each and every elements individually or in combination as recited by claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1- 20 rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more.
	
Regarding claim 12:
	Step 1: Statutory Category? Yes, the claim recites a series of steps and, therefore, is a process/method.
	Step 2A, Prong One: Judicial Exception Recited? Yes. The claim(s) recite(s) the limitations of “ performing, the actual building data and the corresponding predicted building data; determining, 
	These limitations, as drafted, are process that, under BRI, cover performance of the limitation in mind but for the recitation of generic computer component (i.e., “by the processing circuit”). That is, other than reciting “by the processing circuit,” nothing in these claim limitations preclude steps being performed in human’s mind via user’s observation, evaluation, or judgment for the already collected building data and corresponding predicted data. For example, when the collected data sets are only 5 pairs of data (e.g., as part of “analysis on the actual building data and the corresponding predicted building data…first plurality of times within a first time period… the second plurality of times”) for the “predicted building data” and “actual building data”, human can practically determine difference of these 5 pairs of data. No either generic or special purpose computer is required to perform these simple 5 subtraction operations. Furthermore, no processing unit is required to generate cumulative sum for these five sets of data as part of generating “cumulative sum”. PHOSITA knows that these types of mathematical operations are taught even in middle school math class. Therefore, these operations certainly do not require using of computer/calculator albeit they can make faster. Once the chart is drawn in paper, human can inspect the graph and see which time, it crosses the threshold and further analyze where is local minimum in the graph. The time corresponding to local minimum CUSUM is claimed as being time when the fault began at the second time. Therefore, these claims limitations are directed to mental process based abstract idea. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components like processing circuit then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
	2A - Prong 2: Integrated into a Practical Application? No. This judicial exception is not integrated into a practical application. Here, the claim recites some additional elements by the processing circuit to perform all of the steps of analysis and determining and “receiving, by a processing circuit, actual building data from a plurality of sensors;” and “generating, by the processing circuit, a model indicating corresponding predicted building data”. The processing circuit in all steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. The receiving actual building data and generating model data are merely used as data gathering step or pre-solution extra solution activity.  Looking claims elements individually or as a whole do not recite any practical application other than determining an abstract idea. The additional elements individually or in combination with abstract idea do not establish any improvement in any particular technology except in the realm of abstract idea. Thus, additional elements individually or in proper combination do not integrate the abstract idea into a practical application because they do not impose any meaningful limit on practicing the abstract idea. As such, the claim is directed to an abstract idea.

	Step 2B: Claim provides an Inventive Concept? No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component (i.e., “by the processing circuit”) and performing data gathering step.  As discussed above in Step 2A, Prong -2, The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The limitations of “receiving, by a processing circuit, actual building data from a plurality of sensors; generating, by the processing circuit, a model indicating corresponding predicted building data” are generic, well-known and conventional activities. Even the generating and analyzing of the cumulative sum (CUSUM) is conventional activity, see Wang (US 20190391573 A,  para. [20098] ) and other cited arts of the record as an evidence. Collecting building data and generating model are also conventional activities well-known to PHOSITA (see, Wang, Fig. 4) & Cha (KR 2016-0006045 A, 3page 9, 18). Hence, under Berkheimer memo, these additional elements individually or in combination are established as routine and conventional activities. Therefore, the claim is patent ineligible under 101.

	Regarding claim 18, the analysis applied to claim 12 is incorporated. Nevertheless, in summary:
	In Step 1: Yes. This claim is directed to a non-transitory computer-readable medium.
	Step 2A, Prong 1: Yes. The limitations of “performing a cumulative sum (CUSUM) analysis on the actual data and the corresponding predicted data to obtain cumulative sum values for a first plurality of times within a first time period, wherein the cumulative sum values are cumulative error values determined based on the actual data and the corresponding predicted data; determining a first time at which a first cumulative sum value reaches a threshold; determining one or more gradient steps associated with times before the first time; based on the one or more gradient steps, identify a second time at which a gradient is below a threshold; and determining that a first fault began at the second time” can be practically performed in human’s mind using pen and paper. Therefore, these limitations are mental process based abstract idea for the similar reasons discussed in claim 12.
	Step 2A, Prong 2: No. The only additional elements recited by the claim are “receiving actual building data from a plurality of sensors” and “generating a model indicating corresponding predicted building data”. However, these limitations are data gathering steps required for generating the actual data and the corresponding predicted data. As such, these additional elements individually or in combination as fully discussed in claim 12, do not provide any practical application as fully discussed in claim 12.
	Step 2B: No. As stated in Step 2A, Prong Two, the additional elements recited by this claim are extra-solution activity because they are merely data gathering step. Even considering under Berkheimer memo, these insignificant extra solution activities are well-known and conventional activities. As such considering the claim as a whole, there is no inventive step involved other than merely trying to monopolize abstract idea as fully discussed in claim 12. The claim is patent ineligible under 101.

	Regarding claims 13- 16 & 19, these claims depend on claims 12 & 18. Thus, they recite same abstract idea of the respective independent claims. On top of that, the other limitations of these claims amount to no more than abstract idea because these limitations also can be practically performed in human’s mind via observation and evaluation without needing a processor at all. These claims do not recite any additional elements that are not abstract idea. As such, claims 13- 16 & 19 recite abstract idea but fails to integrate the abstract idea into a practical application under step 2A, prong 2, and to recite additional elements that are that are sufficient to amount to significantly more than the judicial exception under step 2B.
	Regarding claim 17, this claim depends on claim 17 therefore recite same abstract idea discussed above. The further limitations of “determining, 
	The limitation of generating, by the processing circuit, a user interface displaying the aggregated time period can be an additional element along with the processing circuit. However, the generation of a user interface displaying the aggregated time period does not go beyond mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). As such, this limitation individually or in combination with processing circuits fails to integrate the abstract idea into a practical application in Step 2A, Prong 2 and provide an inventive step in Step 2B.

	Regarding claim 20, the claim depends on claim 19, therefore, recite same abstract idea of claim 19 & 18. The claim recites additional abstract idea-based limitation of “occurred and a third time period in which the second fault occurred;
aggregating, by 
	Regarding claim 1, The rejection of claim 12 is incorporated.  Hence in summary accordance to 2019 PEG,

Step 1: Yes. This claim is a method claim. 
Step 2A, Prong 1: The limitation of “perform a cumulative sum (CUSUM) analysis on the actual building data and the corresponding predicted building data to obtain cumulative sum values for a first plurality of times within a first time period, wherein the cumulative sum values are cumulative error values determined based on the actual building data and the corresponding predicted building data; determine a first time at which a first cumulative sum value reaches a threshold; analyze cumulative sum values associated with a second plurality of times occurring before the first time to identify a second time of the second plurality of times at which a second cumulative sum value is at a local minimum, wherein the local minimum is lower than the next and the previous cumulative sum value; and determine that a first fault began at the second time” are mental process based abstract idea for the similar reasons set forth in claim 12. The remaining limitations of the claim 1 are additional elements (“executed by one or more processors, cause the one or more processors to: receive actual building data from a plurality of sensors; generate a model indicating corresponding predicted building data”). 
	Thus, this claim fails in step 2A, Prong One and Prong Two and Step 2B for the similar reasons set forth in claim 12.

	Regarding claims 2- 5, 7- 8, & 10- 11, these claims depend on claim 1, hence they recite the same abstract idea and additional elements discussed in claim 1/12. The further limitations of these claims are abstract idea elements because they also can be practically performed in human’s mind. Therefore, claims 2- 5, 7- 8, & 10- 11 fail in step 2A, Prong One and Prong Two and Step 2B.
	Regarding claims 6 & 9, these claims depend on claim 1, hence they recite the same abstract idea and additional elements discussed in claim 1/12. 
	In claim 6, the limitations of “determine a second time period in which the first fault occurred and a third time period in which the second fault occurred; aggregate the second time period and the third time period to obtain an aggregated time period” as mental process based abstract idea because these steps can be practically performed in human’s mind via evaluation and using simple mathematical operation. The limitation of “and generate a user interface displaying the aggregated time period” is additional element. However, this is merely used as “apply it” (see MPEP 2106.05(f)) concept or generally linking the use of the judicial exception to a particular technological environment or field of use (in display art) ( MPEP 2106.05(h)) without specifying how such displaying of the aggregated time can provide practical application or provide an inventive step. Therefore, claims 6 fails in step 2A, Prong Two and Step 2B.
	 In claim 9, the claim depends on claim 1 hence recite same abstract idea of claim 1. The claim further recites two alternate limitations (“operate one or more pieces of building equipment based on the first fault; or generate one or more user interfaces including interface elements based on the first fault”) both of which can be additional elements. However, the “generate one or more user interfaces including interface elements based on the first fault” amounts no more than “apply it” (see MPEP 2106.05(f)) concept or generally linking the use of the judicial exception to a particular technological environment or field of use (in display art) ( MPEP 2106.05(h)) without specifying how such generated user interface based on the first fault can provide practical application or provide an inventive step.  Therefore, claims 9 fails in step 2A, Prong Two and Step 2B. Therefore, claims 9 also fails in step 2A, Prong Two and Step 2B.
Claim Rejections - 35 USC § 103
Claim(s) 1, 5, 7- 12, 16, & 18- 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20190391573 A1) in view of Antanies (US 20070255441 A1).

Regarding claim 1, Wang teaches/suggests a building system [“systems for fault detection of a building automation system”, e.g., “management system 100” in fig. 1] for detecting faults in an operation of building equipment [e.g., system shown in fig. 3], the building system comprising one or more non-transitory memory devices configured to store instructions thereon that, when executed by one or more processors [processor of the processing system 102 of fig. 1], cause the one or more processors to: ([005, 0007, 0024, 0094], figs. 1, 4);
receive actual building data [“system receives point data for a hardware being analyzed”] from a plurality of sensors ([0040, 095]); 
generate a model [“deep learning model”] indicating corresponding predicted building data ([0092, 0096-0097]);
 perform a cumulative sum (CUSUM) analysis [“applying the cumulative sum control chart (CUSUM) sequential analysis to the data for summing”] on the actual building data and the corresponding predicted building data to obtain cumulative sum values for a first plurality of times within a first time period, wherein the cumulative sum values are cumulative error values [“applying cumulative sum control chart (CUSUM) sequential … deviation between received point data and the predicted data”] determined based on the actual building data and the corresponding predicted building data ([0007, 0098-0100, 0106], claim 14).
 determine a first time at which a first cumulative sum value reaches a threshold ([0007, 0098-0102]);  and
determine that a first fault [“identify a fault in the hardware being analyzed to the received point data and the predicted data”] has occurred and produce a fault report for the determined fault ([0005, 0098-0102]).
Wang teaches:
[0098] The system normalizes and analyzes the predicted data and/or the received data (408). This process can include normalizing some or all of the data to ensure that any comparisons are valid, such as normalizing the deviation between the predicted data and the received point data or normalizing some or all of the predicted data or the received point data. This process can also include applying the cumulative sum control chart (CUSUM) sequential analysis to the data for summing, weighting, and change detection. CUSUM techniques are known to those of skill in the art, although not in the context of the processes described herein. An effect of applying CUSUM techniques is that any faults or abnormal point data is more evident.

[0100] Identifying the faults can include identifying differences between the received point data and the second point data (for example, for corresponding points and/or times) to determine if the difference is greater than a threshold difference or can use the normalized deviation to detect fault. When the difference is greater than a predetermined threshold difference, then the system can identify a fault. Similarly, when the normalized deviation between received point data and the predicted data is greater than more than a predetermined threshold, the system can identify a fault. As an example, the actual, received temperature point may be significantly higher or lower than the predicted temperature point, and a fault is determined if the difference exceeds a threshold. As another example, the actual, received airflow point in a mix box may be significantly higher or lower than the predicted airflow point, and a fault is determined if the difference exceeds a threshold.
Therefore, while Wang teaches of applying CUSUM chart/technique to evidently identify fault condition on the monitored building system and/or building equipment and generating report about the fault ([0098, 0100]), it still fails to teach: analyze cumulative sum values associated with a second plurality of times occurring before the first time to identify a second time of the second plurality of times at which a second cumulative sum value is at a local minimum, wherein the local minimum is lower than the next and the previous cumulative sum value; and determine that a first fault began at the second time as claimed.
Antanies is directed to a computerized system [item 1100] and a computerized method for creating a CUSUM chart for data analysis to determine when a step change in an industrial process has occurred (Abstract). Specifically, Antanies teaches an industrial process system comprising one or more non-transitory memory devices configured to store instructions thereon that, when executed by one or more processors, cause the one or more processors to: perform a cumulative sum (CUSUM) analysis [“creating a CUSUM chart for data analysis”] on the collected data of an industrial system, determine a first time [e.g., on 10/03/05 when threshold is 35:00 as shown in annotated figure below] at which a first cumulative sum value reach a threshold [e.g., the value 35.00] (Claim 1, [0019, 0092], page 2 annotated drawing for “CUSUM Calculations” with Cell C1 and Cell B1), and 
analyze cumulative sum values associated with a second plurality of times occurring before the first time to identify a second time [“The CUSUM chart shows that, on Sep. 13, 2005, the hole count went from average to well above average, as indicated by the line going upwardly at a steep angle”] of the second plurality of times at which a second cumulative sum value is at a local minimum, wherein the local minimum is lower [the figure of page 4 (reproduced below) clearly shows that the CUSUM values on 09/13/05 are at local minimum (e.g., around 10:00) but not at the global minimum of value 0. The graph clearly shows on 09/13, the graph has value that is smaller than previous value and next value because the growth started to pick up from this exemplary date] than the next and the previous cumulative sum value and determine that a first fault began [“determined when a step change has occurred in the manufacturing process”] at the second time as claimed ([0031, 0045, 0092-093], see below annotated drawing).
Antanies teaches: 
    PNG
    media_image1.png
    637
    1160
    media_image1.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Antanies and Wang because they both related to monitoring actual data from a process system and performing CUSUM analysis on the collected process data to determine abnormal/fault condition and (2) have the system of Wang to incorporate the teachings of Antanies to determine that a first fault (“a step change has occurred”) began at the second time (occurring before the first time) that has a local minimum CUSUM value as in Antanies’ system. Doing so Wang’s system can utilize its already generated CUSUM chart to identify when the actual deviation/abnormal change started to begin and what other dependent variables/parameters of its system are also impacted due to abnormality of the monitored variable thereby determining causal relationship between different abnormalities (Antanies, [0046, 0049]). As such, the modified Wang (using the techniques of Antanies) teaches each and every element of the claim and renders invention of this claim obvious to PHOSITA. 

Regarding claim 5, Wang in view of Antanies further teaches the building system of claim 1, wherein the CUSUM analysis is a first CUSUM analysis associated with positive error values [case where, “deviation between received point data and the predicted data” is positive means received points are higher than the predicted data] and the threshold is a first threshold, and wherein the instructions cause the one or more processors to: perform a second CUSUM analysis [performing the analysis of Wang and Antanies to determine “a step change” even for the case “deviation between received point data and the predicted data” are negative or received points are smaller than the predicted data; please note the time period when the step change occurs in negative deviation may not be same as step change even for the positive deviation] associated with negative error values in the actual building data and the corresponding predicted building data to obtain a third cumulative sum value at each of the first plurality of times within the first time period; determine a third time at which one of the obtained third cumulative sum values exceeds a second threshold; analyze third cumulative sum values associated with a second plurality of times occurring before the third time to identify a fourth cumulative sum value at a second local minimum at a fourth time occurring before the third time; and determine that a second fault began at the fourth time (Wang, [0098, 0100], Antanies, [0092-0094]).

Regarding claim 7, Wang in view of Antanies further teaches/suggests the building system of claim 1, wherein the first fault is related to an energy consumption, a building occupancy, a temperature, a pressure, or a humidity (Wang, [0098-0100]).

Regarding claim 8, Wang in view of Antanies further teaches/suggests the building system of claim 1, wherein the one or more processors analyze the cumulative sum values associated with the second plurality of times by: 
performing [“the normalized deviation”] a smoothing operation on the cumulative sum values to obtain a smoothed curve (Wang, [0100], Antanies, [0092]); and
 identifying a minimum of the smoothed curve (Antanies, [0017, 0092]); 
wherein the instructions cause the one or more processors to determine that the first fault began at the second time by: determining that the minimum of the smoothed curve is at the second time [“on Sep. 13, 2005, the hole count went from average to well above average” is at local minimum] (Antanies, [0092]).
Regarding claim 9, Wang in view of Antanies further teaches/suggests the building system of claim 1, wherein the instructions cause the one or more processors to:
operate one or more pieces of building equipment based on the first fault; or 	generate one or more user interfaces [“displaying said CUSUM chart include calculating and displaying dates on which said dependent variable exhibited step changes.”] including interface elements based on the first fault (Wang, [0102], Antanies, Claim 9).

Regarding claim 10, Wang in view of Antanies further teaches/suggests the building system of claim 1, wherein the instructions cause the one or more processors to determine that the first fault began at the second time by: identifying the second time; identifying a third time and a fourth time occurring after the second time; determining a first gradient [slope of the first right portion of the CUSUM plot from the date 09/13/05 but left from the date 10/27/05] corresponding to the third time and a second gradient [slope of the second right side portion of the CUSUM plot but left from the date 09/13/05] of the date corresponding to the fourth time; determining if each of the first gradient and the second gradient exceed a second threshold ([0045], “a step change has occurred in the manufacturing process, by observing the CUSUM chart,”); and based on determining that each of the first gradient and the second gradient exceed the second threshold, determining that the first fault began at the second time (Antanies, CUSUM plot shown after para. 0092, [0032]).
Regarding claim 11, Wang in view of Antanies further teaches/suggests the building system of claim 1, wherein the instructions cause the one or more processors to perform the CUSUM analysis on the actual building data and the corresponding predicted building data to obtain the cumulative sum values for the first plurality of times by: 
comparing the actual building data and the corresponding predicted building data to obtain an error value for at least a portion of the first plurality of times (Wang, [0007], Antanies [0008, 0092]); and 
for each of the portion of the first plurality of times: obtain a previous cumulative sum value associated with a previous time; identify the error value associated with the time of the portion of the first plurality of times; and aggregate [“applying cumulative sum control chart”] the error value with the previous cumulative sum value to obtain the cumulative sum value for the time (Antanies, [0007, 0091- 0092]).

Regarding claims 12 & 16, Wang in view of Antanies teaches/suggests inventions of these claims for the similar reasons set forth in claims 1 & 5 respectively.

Regarding claims 18- 19, Wang in view of Antanies teaches/suggests inventions of these claims for the similar reasons set forth in claims 1 & 5 respectively. Please note Wang in view of Antanies teaches the limitations of:
determining one or more gradient steps4 associated with times before the first time (finding the one or more sections of the plot left from the date 10/27/05 of Para. 0092 of Antanies as in claim 1);
based on the one or more gradient steps, identify a second time [“on Sep. 13, 2005, the hole count went from average to well above average, as indicated by the line going upwardly at a steep angle”] at which a gradient is below a threshold [on left side from the date Sep. 13, 2005, the graph does not show steep angle hence understood to be below a threshold angle/slope/derivative] and determining that a first fault began at the second time (Antanies, [0092]; please note accordance to MPEP 2144.01, PHOSITA can implicitly understand this CUSUM chart & associated texts of Antanies to disclose this limitation).

Claims 6, 17, & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Antanies, and further in view of Albino (US 20190205805 A1, reference of the record).

Regarding claim 6, Wang in view of Antanies the building system of claim 5, wherein the instructions cause the one or more processors to: determine a second time period in which the first fault occurred and a third time period in which the second fault occurred fault report (Wang, [0098, 0100, 102], Antanies, [0006, 0092-0094]).
Wang in view of Antanies does not teach/suggest its fault report to include aggregate the second time period and the third time period to obtain an aggregated time period; and generate a user interface displaying the aggregated time period.
Albino teaches aggregate [generating average] the second time period and the third time period to obtain an aggregated time period and generate a user interface displaying [“metric column 608 additionally displays metrics such as percentage of time rebuffering, average video start time, video start success rate”] the aggregated time period ([0030, 0075]). Albino establishes that generating an average/aggregate value for the start time of an event and displaying the average value is known in the art.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Albino and Wang in view of Antanies because they both are related to recording various data and (2) modify the system of Wang in view of Antanies to aggregate the second time period and the third time period to obtain an aggregated time period and generate a user interface displaying the aggregated time period as in Albino as part of the fault report. Doing so data about the average start time of two or more abnormalities in two different occasions (when one or more positive errors and when one or more negative errors) can be displayed to the user so that users do not need to remember/keep track of start time for different abnormal events in Wang in view of Antanies’ system.

Regarding claims 17 & 20,  the combination of Wang, Antanies, and Albino teaches invention of this claim for the similar reasons set forth in claim 6.
Allowable Subject Matter
Claims 2- 4 & 13- 15 would be allowable if rewritten to overcome the rejection(s) under 35 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Specifically, claims 2- 3 & 13- 14 further recite subject matter that are novel and non-obvious over the prior arts of the record when they are viewed with other limitations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347.  The examiner can normally be reached on Monday - Friday (8:30 am - 5:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SANTOSH R POUDEL/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note: At the end of the claim, if  the independent claims are further amended to recite, “generate an alert in a user interface indicating the first fault began at the second time ”  (See, Specification, paras. 0063, 0093, 0153) or equivalent thereof, the outstanding 101 rejection based on abstract idea can be withdrawn.
        2 CUSUM techniques are known to those of skill in the art.
        3 “In addition, the communication unit 130 may receive various information (e.g., status information) about facilities from a plurality of points of control” & “estimate the daily power consumption based on the Variable Based Degree Model (VBDD)”
        4 Examiner notes applicant’s item 707 (shown in Fig. 7 submitted on 08/11/2022) as claimed “gradient steps.